Title: To Benjamin Franklin from [Anthony Wayne], 13 June 1776
From: Wayne, Anthony
To: Franklin, Benjamin


The writer, later known as “mad Anthony,” needs no introduction. Deborah Franklin had dealt with him briefly a decade earlier about her husband’s land speculations, but we have no evidence that Franklin knew him before they served together on the Pennsylvania committee of safety. They may or may not have met in Canada; Franklin was en route from Montreal to New York while Wayne and his regiment, one of the six under General Sullivan, were on their way from New York to the St. Lawrence.
After the rout of the small American army and its retreat to Sorel, at the mouth of the Richelieu, the Canadian campaign was about to collapse. General Thomas was dying of smallpox at Chambly. He had turned over the command to General Wooster, who promptly departed for home and, at St. Johns, met Sullivan on his way north. The new commander now had an army worth the name, he had brought with him enough provisions to supply it at least temporarily, and he hoped to open a new offensive down the St. Lawrence toward Quebec.
The Canadians’ hostility made intelligence hard to gather, and the Americans apparently had no idea that the enemy were moving toward them in force. The fleet from Britain had brought Carleton a large contingent of troops under General Burgoyne, and they were already on their way to Trois Rivières, roughly equidistant from Montreal and Quebec. This was also Sullivan’s objective, but the British arrived first: six thousand regulars, it is estimated, were encamped around the village by the time the Americans, less than a quarter of that number, made their attack. Surprise was their only hope, and it was dissipated when local guides misled them in the night. The result was the disaster recorded here, which ended the Canadian campaign.
 
Dear Sir
Camp at Sorell 13th. June 1776
After a long March by land and water Variated with Delightful as well as Gloomy prospects we Arrived here the night of the 4th. [?] Instant and on the 7th. it was Agreed in a Council of War to Attack the Enemy at Three Rivers about 47 Miles lower down, whose Strength was Estimated at 3 or 4 Hundred. Genl. Thompson was appointed for this Command, the Disposition was as follows, 4 Attack’s to be made at the same time viz. Col. Maxwell to Conduct the first, myself the Second Col. St. Clair the third and Col. Irvine the 4th. Liet. Col. Hartly the Reserves.
On the same evening We Embarked and Arrivd at Col. St. Clairs Encampment about Midnight. It was Intended that the Attack shou’d be made at the dawn of day. This we found to be Impraketecable, therefore Remained where we were until the 7th. [?] when we took boats to the Number of 1450 Men all Pennslvanis except Maxwells Battalion.
About 2 in the Morning we landed Nine Miles above the town, and after an Hours March day began to Appear, our Guides had mistook the road, the Enemy Discoverd and Cannonaded us from their ships. A Surprise was out of the Question. We therefore put our best face on and Continued our line of March thro’ a thick deep Swamp three Miles wide and after four Hours Arrived at a more Open piece of Ground, amidst the thickest firing of the Shipping when all of a Sudden a large Body of Regulars Marched down in good Order Immediately in front of me to prevent our forming, in Consequence of which I Ordered my Light Infantry together with Capt. Hay’s Company of Rifle men to Advance and amuse them whilst I was forming, they began and Continued the Attack with great Spirit until I advanced to Support when I Orderd them to wheel to the Right and left and flank the Enemy at the same time we poured in a well Aimed and heavy fire in front as this:

  
  They Attempted to Retreat in good Order at first but in a few Minutes broke and run in the Utmost Confusion. About this time the Other Divisions began to Immerge from the Swamp except Maxwell who with his was Advanced in a thicket a Considerable Distance to the left, our Rear now becoming our front. At this Instant we Recd. a heavy fire in flank from Muskettry field pieces Howitzers &ca. &ca. which threw us into some Confusion, but was Instantly Remedied. We Advanced in Colums up to their breast Work’s which till then we had not Discovered. At this time Genl. Thompson with Cols. St. Clair Ervine and Hartly were Marching in full view to our Support, Col. Maxwell now began to Engage on the left of me, the fire was so hot he cou’d not mantain his post. The Other troops had Also fired off to the left. My Small Battalion Composed of my own and two Companis of Jersey men under Major Ray amounting in the Whole to About 200 were left exposed to the Whole fire of the Shipping in flank and full three thousand men in front with all their Artilry under the Command of Genl. Burgoine. Our people taking example by others gave way. Indeed it was Imposible for them to stand it longer. Whilst Col. Allen and myself were Employed in Railing the troops Let. Col. Hartly had advanced with the Reserve and bravely Attacked the Enemy from a thiket in a Swamp to the left, this hardiness of his was of the Utmost Consequence to us, we having Rallied about 500 men from the Different Regiments. We now sent to find the Genl. and Other field Officers. At the same time the Rifle men of mine and Irvins kept up a Garding fire on the Enemy. The Swamp was so deep and thick with timber and Underwood that a man 10 Yards in front or Rear cou’d not see the men Drawn up. This was the cause of the Genl. Col. St. Clair Maxwell and Irvine missing us, or perhaps had taken for Granted that we were all cut off. Col. Hartly who lay near retreated by without a Discovery on either side, until he Crossed our line near the left, which caused our people to follow him. Allen and myself were now left on the field with only twenty men and five Officers, the Enemy still Continuing their whole fire from Great and [small?] guns upon us, but afraid to venture from their lines; we thought it prudent to keept them in play by keeping up a small fire in Order to gain time for our people to make good their Retreat, in Consequence of which we Continued about an Hour longer in the field, and then Retired back into the woods which brought us to a Road on the far side of the Swamp. We followed this Road about two Miles where we went from our Small party to the place where our people had interd the Swamp by which means we even Collected 6 or 700 men with whom we Retreated in good Order but without Noureshmint of any kind, the Enemy who were Strong in Number had Detatched in two or three bodies about 1500 men to cut off our Retreat. They way laid and Engaged us again about 9 miles from the field of Battle, they did us little damage we Continued our March, and the third day Almost worn out with fatague Hunger and Dificulties scarcely to be parralleld we arrived here with 1100 men, but Genl. Thompson Col. Irvine Doct. McCalla and Several Officers are prisoners at three Rivers. Col. St. Clair Arrived alone last night their Seperation from the Army (which Appeared Indeed to be lost) was the cause of their Misfortune. I believe it will be Universally Allowed that Col. Allen and myself have saved the Army in Canada. Capt. Robinson has proved himself the Soldier and the Gentleman, his Conduct has Outgone the most Sanguine hopes of his friends, out of 150 of my own I have lost more than the One Quarter part, together with Slight touch in my Right leg, which is partly well already, we shall have more buisness soon, our people are in high Spirits and long for the Other bought [bout?] as well as your Humble Servant
 
Notation: Letter to Docr. Franklin John Martin, Delany &ca. 13th. June 1776 Encl Giving an account of the Battle of Three rivers